Duffel, J.
This is an attachment suit.
The defendant who is an absentee was never personally cited.
A curator ad hoc was named and cited, bufcmade no appearance.
¡Subsequently, to-wit: on the 11th of November, 1858, the defendant appeared by counsel, and simply excepted to the jurisdiction of the court, on the ground that the property attached, a slave, did not belong to him, but was the property of the plaintiff, under a title derived from him in November, 1856, a date anterior to the issuing of the attachment.
On the 27th of November, 1858, the exception was ordered to be tried together with the merits; and it appears that the slave attached died on the same day.
The case remained in Statu quo until the 30th of April, 1859, when, the defendant’s counsel suggesting the death of the slave, the court, by reason of said death, dismissed the action at the costs of the plaintiff.
The ruling of the District Court was proper, for the party’s appearance by attorney, to move for the dismissal of an attachment and to except to the jurisdiction of the court over him, cannot be construed into a submission to the jurisdiction which would authorize a judgment in personam. Davis v. Taylor, 4 N. S. 134. Bonner & Smith v. Brown, 10 An. 134.
Judgment affirmed, with costs.